[J-38-2022]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE: NOMINATION PETITION OF                : No. 12 EAP 2022
KATHERINE A. BOHR AS A CANDIDATE             :
FOR THE REPUBLICAN NOMINATION                :
FOR THE OFFICE OF STATE                      :
REPRESENTATIVE FOR THE 173RD                 :
LEGISLATIVE DISTRICT                         :
                                             :
                                             :
APPEAL OF: KATHERINE A. BOHR                 :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of April, 2022, the order of the Commonwealth Court

granting the petition to set aside the nomination petition of Katherine A. Bohr is

AFFIRMED.